Supreme Court of Florida
                             ____________

                            No. SC20-466
                             ____________

                        BARRY A. NOETZEL,
                            Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                         November 10, 2021

PER CURIAM.

     Barry A. Noetzel appeals his judgment of conviction of first-

degree murder and sentence of death. We have jurisdiction, see

art. V, § 3(b)(1), Fla. Const., and for the reasons below affirm

Noetzel’s conviction and sentence of death.

                           BACKGROUND

     While serving a life sentence at Mayo Correctional Institution,

Noetzel joined with his cellmate, Jesse Bell, in developing a plan to

murder corrections officer James Newman, whom they disliked, and

a fellow inmate, whom they would select at a later date. They
reduced their plan to writing in the following twelve steps, which

they titled “Countdown To Extention” [sic]:

     1. Get on vegan diet
     2. Get multiple tools
     3. Get diagram of area
     4. Find a gofer
     5. Baby powder?
     6. Patience!!!!
     7. Pick a dick sucker
     8. Background check on dick sucker
     9. Pick a date
     10. Commence dry runs - rehearsals
     11. Exicute [sic]!
     12. Work on spelling!!

     In accordance with their plan, Noetzel and Bell got on a vegan

diet, which allowed them greater access to the area of the kitchen

where Officer Newman worked. They used other inmates to scout

the layout of the kitchen, drew a diagram of the area where Officer

Newman worked, and obtained pieces of metal and fence, which

they sharpened into weapons. They also selected their fellow

inmate Donald H. Eastwood, Jr., to kill because they believed him

to be homosexual and a child molester.

     On June 26, 2019, after Noetzel lured Eastwood to his and

Bell’s cell, Noetzel stabbed Eastwood in the eyes using their

homemade weapons while Bell restrained and manually choked



                                -2-
Eastwood. Noetzel hung up a sheet to prevent anyone from seeing

inside the cell, and after confirming Eastwood was dead, Noetzel

and Bell covered Eastwood’s body with a blanket and hid the body

under a bunk in the cell. They also cleaned up Eastwood’s blood

with a towel and hung up a note in their cell that read, “GOD

HATES FAGS[.] FAGS HATE GOD! KILL ALL FAGS AND CHO-

MOES! (And Any C.O.’s Who F*ck with You!).”

     Noetzel and Bell then went to the prison’s dining area, where

they attempted to stab Officer Newman to death with another of

their homemade weapons. Other officers intervened in the attack

on Officer Newman, who was seriously injured but survived;

apprehended Noetzel and Bell in the dining hall; and discovered

Eastwood’s body in Noetzel and Bell’s cell, after Bell told a

corrections officer that there was a dead “chomo” in his cell, with

“chomo” being prison slang for “child molester.”

     Both Noetzel and Bell subsequently waived their Miranda 1

rights and provided detailed confessions to law enforcement. As the




     1. Miranda v. Arizona, 384 U.S. 436 (1966).


                                 -3-
trial court’s sentencing order accurately reflects, with respect to the

first-degree murder of Eastwood, Noetzel

     admitted that, after luring Mr. Eastwood to [the] cell
     [Noetzel shared with Bell], [Noetzel] stabbed Mr.
     Eastwood in the left eye, and his codefendant [Bell]
     grabbed Mr. Eastwood from behind and began to “choke
     him out.” Mr. Eastwood did not immediately die, so
     [Noetzel] attempted to stab him in the right eye while
     [Bell] continued to “choke out” Mr. Eastwood. At some
     point during the attack, Mr. Eastwood began to question
     the attack or beg for his life. Additionally, when [Bell]
     initially released tension on Mr. Eastwood’s neck, Mr.
     Eastwood seemingly gasped for air. This caused [Bell] to
     continue to strangle Mr. Eastwood even after he fell to
     the ground. Eventually, Mr. Eastwood succumbed to
     these injuries and died.

     Consistent with Noetzel’s description of the killing, the medical

examiner testified that Eastwood’s cause of death was “sharp force

trauma to the left eye and brain[,] with neck compression,” that the

manner of death was homicide, and that the puncture wound to

Eastwood’s left eye—which was “badly wounded” and “basically just

a bloody pulp”—would have been “particularly painful.”

     Noetzel and Bell were jointly indicted on October 29, 2019, in

a five-count indictment for the first-degree premeditated murder of

Eastwood; the attempted first-degree murder of Officer Newman

with a weapon; and conspiracy to commit the first-degree murder of



                                 -4-
Officer Newman. In the fourth and fifth counts, Noetzel and Bell

were each indicted, respectively, on one count of possession of a

weapon by an inmate.

 Noetzel Requests to Exercise His Right to Self-Representation
                      and to Plead Guilty

     At Noetzel’s first appearance and arraignment, after appointed

counsel entered a plea of not guilty on his behalf, Noetzel personally

addressed the trial court, stating that he would like a speedy trial,

that he “want[ed] to enter a plea of guilty right now,” and that he

wanted to represent himself and waive his right to counsel. The

presiding judge informed Noetzel that he was filling in for the trial

judge, and that it would be up to the assigned judge to conduct the

Faretta 2 hearing required by Noetzel’s unequivocal request for self-

representation. The presiding judge also told Noetzel, “[I]f you want

to put that in writing, that you want to represent yourself, by all

means, do that,” so that the assigned judge could “consider [it] at

the appropriate time.”




     2. Faretta v. California, 422 U.S. 806 (1975).


                                 -5-
     Thereafter, Noetzel put his pro se requests in writing, filing a

demand for speedy trial, a motion to proceed pro se, and a motion

to discharge appointed counsel. Noetzel then filed a pro se “notice

of inquiry” and a pro se motion to compel a hearing. In addition,

Noetzel filed a pro se letter questioning why no hearing had been

held on his motion to proceed pro se; in the letter, Noetzel reiterated

that he had “attempted to enter a plea of guilty on all charges” at

his arraignment. Noetzel’s pro se letter explained his strategy:

          I fully understand the dictates of Faretta and am
     knowingly and intelligently waiving my right to counsel.
     Thereafter, I will be entering a plea of guilty to preserve
     judicial resources and bring closure to all parties
     concerned with the outcome of this case.

     Following Noetzel’s pro se filings, three proceedings relevant to

the issues raised in this appeal occurred: (1) a motion hearing, at

which the trial court granted Noetzel’s request for self-

representation, found Noetzel competent, and accepted Noetzel’s

guilty plea, (2) a bench penalty-phase proceeding that occurred

after an expert evaluated Noetzel and found him competent, and (3)

a final penalty-phase hearing that occurred after the presentence

investigation (PSI).




                                 -6-
I. THE MOTION HEARING

     The Trial Court Conducts a Faretta Inquiry and Grants
           Noetzel’s Request for Self-Representation

     On January 21, 2020, the trial judge assigned to Noetzel’s

case held a hearing on Noetzel’s pro se motions. At the hearing,

Noetzel personally addressed the court and listed his requests,

namely that he wished to discharge counsel, represent himself,

enter a plea of guilty on all charges, demand a speedy trial, “waive

all [of his] rights to a jury,” and be sentenced by the trial court.

     The trial court first addressed Noetzel’s request to invoke his

right to self-representation by conducting a Faretta inquiry. The

lengthy inquiry included explanations by the trial court of the

advantages of counsel and the disadvantages of self-representation,

all of which Noetzel indicated that he understood. Noetzel’s

responses to the trial court’s questions went beyond simple “yeses”

and “noes.” For example, in response to the trial court’s question

as to whether Noetzel had “any questions about the dangers and

disadvantages of representing [himself]” that the trial court had

explained, Noetzel responded, “Oh, what does it say, a lawyer that

represents himself has a fool for a client.” Noetzel then stated that



                                  -7-
he was “still prepared to go forward with it,” even though he

understood it was “[c]ompletely inadvisable” to proceed on his own.

In response to follow-up questions by the trial court as to why he

wanted to represent himself despite knowing it was inadvisable to

do so, Noetzel explained that he wanted to quickly plead guilty

because, “I am guilty. There’s no, if and buts about it. I did what I

did. Got no problem with it.” 3

     During the Faretta inquiry, the trial court also questioned

Noetzel as to whether he had “ever been diagnosed and/or treated

for any mental illness or disorder.” Noetzel responded,

“Depression.” The trial court followed up by asking Noetzel if he

was taking any medication, and when Noetzel said he was not “at

this moment,” the trial court questioned whether Noetzel had been

prescribed medication. When Noetzel said yes, the trial court asked




      3. Other examples of Noetzel’s level of engagement with the
trial court during the Faretta inquiry include that Noetzel appeared
to banter with the trial court in discussing the potential deportation
consequences of a guilty plea or conviction, stating “I really like the
United States of America, sir,” and in discussing the possible
consequences of a conviction if a sex-offender statute applied to any
of his prior convictions, stating, “I like that law and I don’t fall
under it.”


                                  -8-
Noetzel to explain why he was not taking his prescribed medication,

and Noetzel said that he “wanted to have a clear mind before I got to

this point.” Then, the following exchange occurred between Noetzel

and the trial court:

            THE COURT: Okay. Does the medication cloud
     your mind?
            THE DEFENDANT: No, sir, but I just wanted to
     make sure I didn’t have anything in my system because I
     knew that this was going to be one of the questions that
     would be asked.
            THE COURT: All right. So does the medication help
     you to understand or hinder your ability to understand?
            THE DEFENDANT: It’s a low grade -- I don’t
     remember the name of it, it’s in my file, for depression,
     but it’s also for back pain because I have chronic back
     pain, but because it’s a psych med, it’s registered that
     way.
            THE COURT: All right. . . . [T]hen I assume, if
     there is an effect, it would cloud your ability to
     understand, affect your ability negatively to understand?
            THE DEFENDANT: No, sir.
            THE COURT: It doesn’t?
            THE DEFENDANT: No, sir.
            THE COURT: Does it enhance your ability to
     understand, the medication?
            THE DEFENDANT: No, it just kind of keeps me
     calm.
            THE COURT: Okay. But --
            THE DEFENDANT: There’s no positive or negative
     to it except for what I take for my back.
            THE COURT: But it doesn’t affect your ability to
     understand or comprehend anything about what’s taking
     place?
            THE DEFENDANT: No, sir.



                                -9-
           THE COURT: Do you feel that you’re fully capable
     currently as you sit here now without your medication to
     understand and comprehend everything that you and I
     are talking about?
           THE DEFENDANT: Yes, sir.

     The trial court then moved on to additional lines of inquiry,

including whether, if Noetzel were permitted to represent himself,

he would accept standby counsel. After the trial court explained

the role of standby counsel, Noetzel said he understood and

confirmed his desire for standby counsel.

     Before ruling on Noetzel’s request for self-representation, the

trial court inquired of the State and Noetzel’s then-appointed

defense counsel as to whether either suggested further lines of

inquiry. Defense counsel suggested that the trial court should use

the procedure followed in another recent capital case, where the

trial court “appointed a couple of doctors to evaluate [the defendant]

to make sure that he was competent to make the decisions to

represent himself.” Counsel’s suggestion prompted the following

exchange:

          THE COURT: Okay. And there’s no reason, though,
     to do that before the Court making a determination
     whether Mr. Noetzel understands what’s taking place
     here today in his request to represent himself?



                                - 10 -
           [DEFENSE COUNSEL]: Well, I’ve not seen any
     reason personally to doubt that Mr. Noetzel is competent
     to make the decision to represent himself, but I’m not an
     expert.
           THE COURT: Certainly. And I understand that.
     Mr. Noetzel, what [counsel] is saying and what I’m going
     to do, whether I allow you to represent yourself at this
     stage or not, is appoint an expert to have you evaluated
     just to ensure. I don’t see any reason to believe in any
     way that you’re incompetent to proceed.
           THE DEFENDANT: Thank you, sir.
           THE COURT: But I’m going to have that evaluation
     done out of the abundance of caution because of the
     severity of the possible sentences here. Do you
     understand that?
           THE DEFENDANT: Yes, sir.

     Following this exchange, the trial court granted Noetzel’s

request for self-representation and appointed the public defender’s

office as standby counsel.

  The Trial Court Makes Additional Findings Regarding Self-
Representation, Renews the Offer of Counsel, Accepts Noetzel’s
          Guilty Plea, and Finds Noetzel Competent

     Immediately after ruling that Noetzel could represent himself,

the trial court addressed Noetzel’s request “to either demand a

speedy trial or enter a plea,” and explained to Noetzel that he could

demand a speedy trial if he wanted to go to trial, but that if he

wanted to plead guilty, he would be “giving up [his] right to a trial.”

Noetzel stated, “I would like to plead guilty.” The trial court then



                                 - 11 -
recessed so that Noetzel could read the offer of plea that the State

had prepared. When the hearing resumed, the State represented

that Noetzel had read and signed the offer of plea form.

     Before addressing Noetzel’s plea, the trial court made the

following, additional ruling with respect to Noetzel’s request for self-

representation:

          Mr. Noetzel, I already advised you, if I didn’t, that
     I’m going to allow you to represent yourself. Mr.
     Marshburn and his office, the Office of the Public
     Defender, will be appointed at your request only as
     standby counsel and that the decisions that you’ll be
     making with [sic] be yours. If you have any questions
     you don’t want to ask me, you can ask Mr. Marshburn. .
     . . And that I do find it to be freely and voluntarily
     entered, and knowingly as well.

     Next, the trial court asked whether Noetzel was “withdrawing

[his] speedy trial demand and wanting to enter a plea,” and Noetzel

confirmed that was correct. The trial court then renewed the offer

of counsel, which Noetzel rejected. Before accepting Noetzel’s plea,

the trial court explained the consequences of pleading guilty to all

four of the charges, including that the penalty Noetzel would receive

for the first-degree murder of Eastwood would be either life in

prison without parole or death. The trial court further apprised

Noetzel that, by pleading guilty, he would be waiving his


                                 - 12 -
constitutional rights to remain silent, to a jury trial, and to confront

witnesses, all of which Noetzel indicated he understood but wanted

to waive and plead guilty. Noetzel confirmed that no one had

promised him anything or threatened him in exchange for his plea;

said that he was pleading guilty “[b]ecause I am guilty”; and further

said that he did not require additional time to consider his strategy

because he had already had “210 days to ponder” “the charges

against [him] and any defenses that [he] might have.”

     Noetzel also confirmed that he had no objection to the factual

basis offered by the State for the four offenses to which he sought to

plead guilty; with respect to the first-degree murder of Eastwood,

the factual basis was, “[T]he defendant was an inmate at Mayo

Correctional Institute and did kill a fellow inmate by the name of

Donald Eastwood by premeditated murder . . . in Lafayette County,

Florida.”

     Before accepting Noetzel’s plea, the trial court inquired as to

whether there were any further suggested lines of inquiry. Noetzel’s

now-standby counsel responded, “Again, Your Honor, I would say

this should all be done with the caveat that he hasn’t been

evaluated by an expert.” The trial court stated, “That’s what I plan


                                 - 13 -
to do,” accepted Noetzel’s guilty plea, and also found Noetzel

competent, ruling as follows:

     Mr. Noetzel, I’m going to accept your plea. I find it to be
     freely and voluntarily made. There are facts to support
     it. And it’s all done with the cautionary issues that I’ve
     raised here with you regarding representing yourself and
     waiving your right to have an attorney present and
     represent you throughout the proceeding, and it’s done
     knowingly, intelligently. I do find you to be at this point
     in time to be competent and intelligent and alert and the
     plea is accepted.

     After accepting Noetzel’s plea and finding him competent, the

trial court explained that it was going “to have [Noetzel] evaluated to

make sure that [he is] competent to proceed” and reiterated that

this was being done “out of [an] abundance of caution.”

   The Trial Court Orders a Competency Evaluation and the
         Expert Finds Noetzel Competent to Proceed

     In accordance with its ruling at the January 21 motion

hearing, the day after the trial court granted Noetzel’s request for

self-representation, accepted his guilty plea, and found him

competent, it appointed Dr. Umesh M. Mhatre “to assess and

evaluate [Noetzel] concerning his competency to stand trial and/or

negotiate a disposition of his case.” Consistent with the trial court’s

oral pronouncement that the evaluation was being ordered “out of



                                - 14 -
the abundance of caution because of the severity of the possible

sentences here,” not because of bona fide reason to doubt Noetzel’s

competency, the appointment order states that the evaluation was

being ordered based on “concerns raised by the Court, the State,

and the Defense concerning the gravity of [Noetzel’s] decisions” to

discharge counsel and waive his right to a jury trial.

     Dr. Mhatre reviewed the arrest reports and Noetzel’s records

from the Department of Corrections (DOC), examined Noetzel on

February 1, 2020, and found him competent to proceed. In

addressing Noetzel’s “Competency to Proceed,” Dr. Mhatre’s written

report includes this finding: “The patient understands the nature of

charges against him and has already pled guilty. He has released

his attorney because he wants to represent himself in the

sentencing phase.” The “Medical and Psychiatric History” portions

of the report indicate that Noetzel “did not know what medications

he is currently receiving,” that Noetzel “denies having any inpatient

psychiatric care,” but “has received outpatient treatment in the

Department of Corrections,” and that Noetzel “acknowledges having

low moods, insomnia, and anhedonia” and “states that his prison

lifestyle is what’s making him depressed.” The report notes that Dr.


                                - 15 -
Mhatre’s review of Noetzel’s DOC records revealed that Noetzel “has

a past diagnosis of Bipolar Affective Disorder and was on Trileptal

300 mg twice a day and Effexor 150 mg a day.”

     Additionally, the “Mental Status Examination” portion of Dr.

Mhatre’s report includes these findings:

           During the interview, [Noetzel] was polite,
     respectful, and provided a lot of spontaneous
     information. He was quick to acknowledge his problems
     with his bad temper and impulsive behavior. He admits
     having a past history of depression because of his prison
     lifestyle, but the medications definitely seem[] to have
     helped.
           There was no evidence to auditory, visual, tactile,
     olfactory, or kinesthetic hallucinations. He is oriented to
     time, place, person. His memory is intact for immediate,
     recent, remote events. There were no signs of pressured
     speech, flight of ideas, or thought blocking.
           The patient is currently not suicidal or homicidal.
     His insight into his problem is adequate and his social
     judgment is significantly impaired.

     Dr. Mhatre’s report lists the following as his “Impression” of

Noetzel’s mental health: (1) major depressive disorder; (2) history of

substance abuse; and (3) antisocial personality disorder. With

respect to “Recommendations,” the report states that Noetzel

“acknowledges that the medications have helped him and he wants

to stay on them as long as he needs to. He knows without the

medications his condition could deteriorate.”


                                - 16 -
II. THE BENCH PENALTY-PHASE PROCEEDING

 The Trial Court Renews the Offer of Counsel and Renews the
     Competency Finding in Light of the Expert’s Report

     The bench penalty-phase proceeding, which subsumed the

Spencer4 hearing, occurred on February 21, 2020, and was a joint

penalty phase with Noetzel’s codefendant Bell, who had also

exercised his right to self-representation, pleaded no contest, and,

like Noetzel, had waived his right to a penalty-phase jury. Before

commencing the penalty phase, the trial court renewed the offer of

counsel, which Noetzel rejected.

     Before accepting argument or evidence, the trial court again

addressed the issue of Noetzel’s competency to proceed.

Specifically, the trial court stated that it had previously found

Noetzel to be competent to proceed but “[o]ut of the abundance of

caution,” had ordered him “examined for competency” and had

since received Dr. Mhatre’s report. The trial court inquired as to

whether Noetzel took “any exception to the Court considering [the]

report . . . and [Dr. Mhatre’s] determination that [Noetzel is]




     4. Spencer v. State, 615 So. 2d 688 (Fla. 1993).


                                 - 17 -
competent to represent [himself] or competent to proceed,” and

Noetzel responded that he “was happy with everything [Dr. Mhatre]

said.”

     Based on the expert’s evaluation, the trial court found that

Noetzel was “competent to proceed and there’s no indication of any

sort of mental infirmity or defect that would prevent [him] from doing

so.” (Emphasis added.) Noetzel indicated that he wanted to enter

the competency evaluation as mitigation, and the trial court

explained that Noetzel would have the ability to do that. After

explaining the penalty-phase proceedings that were to follow, the

trial court again renewed the offer of counsel, and Noetzel again

indicated that he was certain he wanted to continue to represent

himself.

The Trial Court Conducts the Bench Penalty-Phase Proceeding

     Thereafter, the State proceeded with its opening statement,

arguing that it intended to prove five aggravating circumstances in

support of imposition of the death penalty: (1) prior violent felony

based on the contemporaneous attempted murder of Officer

Newman; (2) under sentence of imprisonment for a felony; (3)

Eastwood’s murder was committed to disrupt or hinder the lawful


                                - 18 -
exercise of any government function or the enforcement of laws

because Eastwood’s murder prevented him from completing his

lawful sentence; (4) especially heinous, atrocious, or cruel (HAC);

and (5) cold, calculated, and premeditated without any pretense of

moral or legal justification (CCP). Neither Noetzel nor Bell

presented an opening statement.

     The State presented the testimony of five witnesses, namely

two corrections officers, both of whom Noetzel cross-examined; two

investigators to whom Noetzel had confessed; and the medical

examiner who performed the victim’s autopsy. The State also

introduced numerous exhibits including, without objection, certified

copies of Noetzel’s judgments and sentences. During the State’s

case, Noetzel joined Bell in objecting to lines of questions related to

Officer Newman, based on their joint argument, advanced by Bell,

that evidence of their attempt to murder Officer Newman should not

support the application of the prior violent felony aggravator.

     After the State rested, Bell and Noetzel called only themselves

as witnesses. Noetzel took responsibility for his actions and

introduced his competency evaluation into evidence as mitigation.

Noetzel also made the following statement in response to the trial


                                 - 19 -
court’s question as to whether he had “anything [he] want[ed] the

Court to be aware of, any matters in mitigation?”:

            The only thing that’s for mitigation that we’ve
     already gone through that I’ve explained to you when you
     were asking about my competency and I answered all
     your questions.
            Everything is stated quite plainly. There’s nothing
     more to say, you know.
            I have no regrets for anything I’ve done.
            Talking about my childhood or my family or any of
     those things, I don’t think they have any bearing.
            Everything -- if you have a question, I’ll answer it.
     I’ve got no problem with it.
            And I was quite, you know, happy to say I’m guilty
     for what I did.
            Other than that, I don’t understand the mitigating
     part and other. You know, talking about regrets,
     problems in childhood, you know, those things are in the
     past, you know. People who use things, oh, I was beat
     up as a child. That’s not a mitigating circumstance as
     far as I’m concerned, it’s an excuse. You know, you did
     what you did. You knew what you were doing, right or
     wrong. We all know it.
            The State, I’m quite content with that and I think
     you for letting me talk.
            As I said, if y’all or anybody else has any questions,
     I’ll answer them.

     Following closing arguments, the trial court inquired as to

whether there was anything further that should occur prior to the

sentencing hearing, at which point the State asked the trial court to

order a PSI for both Bell and Noetzel in light of the minimal

mitigation presented. Over Bell’s objection that a PSI was not


                                - 20 -
required because both he and Noetzel had presented some

mitigation, the trial court exercised its discretion to “order one

anyway.”

     Noetzel cooperated with the PSI, which contains a “Physical

and Mental Health” section that denotes Noetzel’s “health status” as

“good” and includes the following remark: “The subject stated that

he is in good physical health and does not have mental health

issues. He does state that he was diagnosed with paranoid

schizophrenia.”

III. THE FINAL PENALTY-PHASE HEARING

     Before commencing the final penalty-phase hearing on March

13, 2020, the trial court renewed the offer of counsel, which Noetzel

rejected. In renewing the offer of counsel, the trial court (1)

reminded Noetzel of the “long litany of questions” it had gone

through with him “regarding [his] decision to represent [himself],”

(2) asked Noetzel whether he recalled those questions and his

answers and whether he had any questions, and (3) inquired as to

whether anyone had “threatened or forced” Noetzel to get him to

reject counsel. Noetzel indicated that he understood his right to

counsel and confirmed that he still wished to proceed without


                                 - 21 -
counsel and that no one had threatened him in regard to his

decision.

     Next, the trial court asked Noetzel whether he had received a

copy of the PSI and, if so, whether he had any “additions or

corrections or points of clarification” to it. Noetzel confirmed that

he had received a copy, agreed that the information in it was

accurate, and stated that he did not have anything to add.

     After hearing argument from the State regarding the four

counts on which Noetzel was to be sentenced, the trial court

inquired of Noetzel as to whether he had “any further matters in

mitigation other than those that [he] presented in the penalty

phase.” Noetzel stated that he did not have additional mitigation to

present and that he did not wish to address the court “as far as

mitigation and recommendation . . . of the sentence.” 5

     The trial court then proceeded to the sentencing portion of the

hearing during which it adjudicated Noetzel guilty of each crime to

which he had pleaded guilty and sentenced Noetzel to death for




     5. This portion of the final hearing constituted additional
proceedings in furtherance of the requirements of Spencer, 615 So.
2d at 690-91.

                                 - 22 -
Eastwood’s first-degree murder, to life for the attempted first-degree

murder of Officer Newman with a weapon, to thirty years for

conspiracy to commit first-degree murder of Officer Newman, and to

fifteen years for possession of a weapon in prison, with all

sentences to run concurrent with one another.

                       The Sentencing Order

     The trial court’s sentencing order reflects its rulings that

Noetzel “knowingly and intelligently waived his right to counsel,”

and that Noetzel’s “guilty plea was knowing, intelligent, and

voluntary.” The order also reflects that the trial court rejected one

of the five statutory aggravating circumstances argued by the State,

namely that the capital felony was committed to disrupt or hinder

the lawful exercise of any governmental function or the enforcement

of laws. However, the trial court found that the State had proven

the existence of the other four aggravators it had argued beyond a

reasonable doubt and assigned each the noted weight: (1) the

capital felony was committed by a person previously convicted of a

felony and under sentence of imprisonment (great weight); (2) the

defendant was previously convicted of another capital felony or of a

felony involving the use or threat of violence to the person (great


                                - 23 -
weight); (3) the capital felony was especially heinous, atrocious, or

cruel (HAC) (very great weight); and (4) the capital felony was a

homicide and was committed in a cold, calculated, and

premeditated manner without any pretense of moral or legal

justification (CCP) (very great weight).

     The trial court considered statutory mitigating circumstances

but found that none had been established. However, it found the

following three nonstatutory mitigating circumstances and assigned

each the noted weight: (1) the defendant cooperated during the

investigation of and prosecution for the killing of Mr. Eastwood

(little weight); (2) the defendant exhibited appropriate courtroom

behavior (little weight); and (3) the defendant was previously

diagnosed with paranoid schizophrenia (little weight).

     The trial court addressed Noetzel’s previous diagnosis as

follows:

          According to statements made by the Defendant
     during the preparation of the PSI, he had been diagnosed
     with paranoid schizophrenia. The Defendant did not
     mention any mental health issues during the penalty
     phase or present evidence to support it. Additionally, he
     reported being in “good physical health” and was found
     competent not only to proceed but also to waive counsel
     and represent himself.



                                 - 24 -
           Court’s Finding. Therefore, given the Defendant’s
     complete candor with this Court concerning his
     involvement in the crimes, this Court finds no reason to
     question or doubt this diagnosis. However, without
     more, a diagnosis of paranoid schizophrenia cannot
     justify or excuse the Defendant’s conduct. Nonetheless,
     this Court assigns this mitigating circumstance little
     weight.

     In sentencing Noetzel to death, the trial court further found

“that the aggravating factors clearly, convincingly, and beyond a

reasonable doubt outweigh the mitigating factors.”

     Noetzel now appeals.

                              ANALYSIS

     In this direct appeal, we address three issues. Noetzel briefed

two issues in which he challenges—on several grounds related to

his competency and the sufficiency of the trial court’s Faretta

inquiry—the trial court’s rulings allowing him to waive counsel and

represent himself. Noetzel’s first issue centers on the trial court’s

handling of his statement during the Faretta inquiry that he had

been prescribed a “psych med” for depression and chronic back

pain that he was not taking “at this moment.” Noetzel’s second

issue concerns the trial court’s acceptance, as nonstatutory

mitigation, of his self-disclosure, made during the PSI, that he had



                                 - 25 -
been diagnosed with paranoid schizophrenia at an unspecified point

in his past, before an expert found him competent to proceed and

before the trial court found him competent. As the third issue, we

conduct a mandatory review of Noetzel’s guilty plea.

      (1) Competency and the Right to Self-Representation

     Noetzel first argues that the trial court erred in granting his

request for self-representation because it failed to adequately

inquire into his mental-health status, including by ordering a

competency evaluation, before allowing him to represent himself.

He further claims that the trial court failed to “make[] a

determination of record” that he “does not suffer from severe mental

illness to the point where [he] is not competent to conduct trial

proceedings by himself” within the meaning of Florida Rule of

Criminal Procedure 3.111(d)(3).6




     6. Noetzel also argues that the trial court failed to find that
his counsel waiver was “intelligent.” However, as the State correctly
argues, the trial court made this finding in its sentencing order,
ruling as follows: “[A] very lengthy and thorough Faretta inquiry was
conducted pursuant to the Defendant’s right and decision to
represent himself. After it was determined that the Defendant
knowingly and intelligently waived his right to counsel, he was
permitted to represent himself.”

                                - 26 -
      We review a trial court’s ruling on a request for self-

representation for abuse of discretion, Knight v. State, 211 So. 3d 1,

15 (Fla. 2016), and where, as here, the errors alleged on appeal

were not preserved, reversal is warranted only if the defendant

establishes fundamental error, see Hopkins v. State, 632 So. 2d

1372, 1374 (Fla. 1994); see also § 924.051(3), Fla. Stat. (2020) (“A

judgment or sentence may be reversed on appeal only when an

appellate court determines after a review of the complete record that

prejudicial error occurred and was properly preserved in the trial

court or, if not properly preserved, would constitute fundamental

error.”).

      Noetzel’s arguments implicate three different standards. The

first is the standard for competence to stand trial—i.e., whether the

defendant has “sufficient present ability to consult with his lawyer

with a reasonable degree of rational understanding” and has “a

rational as well as factual understanding of the proceedings against

him.” Dusky v. United States, 362 U.S. 402, 402 (1960) (quoting

Solicitor General’s suggestion). The Dusky standard is the same

standard of competence required to plead guilty or to waive the




                                 - 27 -
right to assistance of counsel. Godinez v. Moran, 509 U.S. 389,

391, 398, 402 (1993).

     The second is the Faretta standard for measuring whether a

competent defendant’s waiver of the right to counsel is knowing,

voluntary, and intelligent. See Faretta, 422 U.S. at 835.

     The third is the competency standard to conduct trial

proceedings without assistance of counsel, which is “somewhat

higher” than the Dusky competency standard. Woodbury v. State,

320 So. 3d 631, 646 (Fla. 2021) (citing Wall v. State, 238 So. 3d

127, 140 (Fla. 2018)). Specifically, the United States Supreme

Court has held that states may “insist upon representation by

counsel for those competent enough to stand trial under Dusky but

who still suffer from severe mental illness to the point where they

are not competent to conduct trial proceedings by themselves.”

Indiana v. Edwards, 554 U.S. 164, 178 (2008); see also Fla. R.

Crim. P. 3.111(d)(3) (implementing Edwards); Wall, 238 So. 3d at

140-41 (“Under Edwards . . . there is a heightened competency

standard for actually representing oneself at trial; thus defendants

may be competent to waive counsel yet incompetent to represent

themselves.”).


                                - 28 -
     As explained below, the trial court did not abuse its discretion

under any of these standards because (A) a competency hearing

was not required; (B) competent, substantial evidence supports the

trial court’s findings that Noetzel’s waiver of the right to counsel

was knowing, voluntary, and intelligent under Faretta; and (C) the

trial court was not required to find that Noetzel suffered from severe

mental illness to the point that he was incompetent to conduct trial

proceedings by himself.

     A. Competency

     Noetzel first argues that his disclosure during the Faretta

inquiry that he had been prescribed a “psych med” for depression

and chronic back pain that he was not taking “at this moment”

should have resulted in further inquiry from the trial court.

Specifically, he contends that the trial court should have ordered a

competency evaluation and withheld its ruling on his request for

self-representation pending the results. However, because a

competency hearing was not required under the facts of Noetzel’s

case, the trial court did not abuse its discretion.

     A criminal defendant has the right to not be proceeded against

while mentally incompetent to stand trial, Pate v. Robinson, 383


                                 - 29 -
U.S. 375, 378 (1966), and the requirement to inquire as to the

defendant’s competency is triggered as follows:

     If, at any material stage of a criminal proceeding, the
     court of its own motion, or on motion of counsel for the
     defendant or for the state, has reasonable ground to
     believe that the defendant is not mentally competent to
     proceed, the court shall immediately enter its order
     setting a time for a hearing to determine the defendant’s
     mental condition . . . .

Fla. R. Crim. P. 3.210(b).

     In Godinez, the Supreme Court explained that a trial court is

“not . . . required to make a competency determination in every case

in which a defendant seeks to plead guilty or to waive his right to

counsel. As in any criminal case, a competency determination is

necessary only when a court has reason to doubt the defendant’s

competence.” 509 U.S. at 401 n.13 (citing Drope v. Missouri, 420

U.S. 162, 180-81 (1975); Pate, 383 U.S. at 385).

     Moreover, in cases involving criminal defendants with histories

of mental illness, this Court has recognized that “[n]ot every

manifestation of mental illness demonstrates incompetence to stand

trial; rather, the evidence must indicate a present inability to assist

counsel or understand the charges.” Barnes v. State, 124 So. 3d

904, 913 (Fla. 2013) (quoting Card v. Singletary, 981 F.2d 481, 487-


                                 - 30 -
88 (11th Cir. 1992)); see also Woodbury, 320 So. 3d at 644

(rejecting Woodbury’s claim that the trial court erred in failing to

order a competency hearing where, “[l]ike the defendant in Barnes,

Woodbury disclosed a history and diagnosis of bipolar disorder, but

nothing about his behavior in court indicated a present inability to

understand the proceedings against him or an inability to consult

with his standby counsel (or with counsel, had an attorney been

appointed)”); Nelson v. State, 43 So. 3d 20, 29 (Fla. 2010) (holding,

in the context of rejecting a claim that trial counsel was ineffective

for failing to move for a competency determination, that a “suicide

attempt alone” does not raise a “presumption” of incompetency and

that “the administration of Mellaril, a powerful antipsychotic drug,

did not necessarily render [the defendant] incompetent”).

     Here, when the trial court questioned Noetzel regarding his

mental health history during the Faretta inquiry, Noetzel disclosed

that he had been prescribed a “psych med” for “depression” and

“chronic back pain” and stated that he was not taking his

prescribed medication “at this moment.” The trial court inquired

further, and Noetzel clarified that his medication does not positively

or negatively affect his ability to understand, but rather, “just kind


                                 - 31 -
of keeps [him] calm.” Noetzel also confirmed that he was “fully

capable” of understanding and comprehending “everything” that the

trial court was discussing with him.

     The trial court had the advantage of observing Noetzel in

person and clearly did not witness anything that caused it to

question Noetzel’s competency. Further, a review of the record

indicates nothing about Noetzel’s behavior—at any point before or

after the trial court granted his request for self-representation—that

would arguably demonstrate a present inability to understand the

proceedings against him or an inability to consult with standby

counsel as required to trigger a competency hearing. See Fla. R.

Crim. P. 3.210(b); see also Barnes, 124 So. 3d at 913.

     Noetzel’s case sits in stark comparison to a case such as

Drope, 420 U.S. at 179, where the trial court ignored instances that

raised a bona fide doubt as to the defendant’s competency,

including that the defendant had attempted suicide during the trial

and had engaged in “pronounced irrational behavior” between the

time of the crime and the trial. There was no such behavior in

Noetzel’s case. To the contrary, Noetzel filed several pro se motions,

which he followed up with a pro se letter. During all four of the


                                - 32 -
court proceedings—(1) the first appearance and arraignment, (2) the

motion hearing, (3) the bench penalty-phase proceeding, and (4) the

final penalty-phase hearing—Noetzel demonstrated that he

understood the legal issues; he articulated his strategy; he engaged

with the trial court’s questioning; and his courtroom behavior was

appropriate.

     Moreover, the trial court ultimately did order a competency

evaluation even though one was not necessary under the Pate

standard codified in rule 3.210(b). Specifically, after inquiring of

then-appointed defense counsel, who stated that he had “not seen

any reason personally to doubt that Mr. Noetzel is competent to

make the decision to represent himself,” the trial court stated that it

did not “see any reason to believe in any way that [Noetzel was]

incompetent to proceed.” Nevertheless, despite finding Noetzel

competent, the trial court ordered a competency evaluation “out of

the abundance of caution because of the severity of the possible

sentences here.” Thereafter, the expert found Noetzel competent to

proceed, and the trial court subsequently renewed its competency

finding based on the expert’s report.

     Under these facts, the trial court did not abuse its discretion.


                                 - 33 -
     B. Self-Representation

     A competent criminal defendant has a Sixth Amendment right

to represent himself at trial. Tennis v. State, 997 So. 2d 375, 377-

78 (Fla. 2008). A defendant’s unequivocal request for self-

representation triggers the trial court’s obligation to hold a Faretta

inquiry, the purpose of which is to determine whether the waiver of

the Sixth Amendment right to counsel is knowing, voluntary, and

intelligent. Tennis, 997 So. 2d at 378. Unlike the competency

inquiry discussed above, which focuses on “the defendant’s mental

capacity,” i.e., “whether he has the ability to understand the

proceedings,” the “purpose of the ‘knowing and voluntary’ inquiry”

under Faretta “is to determine whether the defendant actually does

understand the significance and consequences of a particular

decision and whether the decision is uncoerced.” Godinez, 509 U.S.

at 401 n.12.

     Regarding the “proper scope” of the Faretta inquiry, this Court

recently reiterated “that once a court determines that a competent

defendant of his or own free will has ‘knowingly and intelligently’

waived the right to counsel, the dictates of Faretta are satisfied, the

inquiry is over, and the defendant may proceed unrepresented.”


                                 - 34 -
Hooks v. State, 286 So. 3d 163, 168 (Fla. 2019) (quoting State v.

Bowen, 698 So. 2d 248, 251 (Fla. 1997)). In other words, “there are

no ‘magic words’ under Faretta.” Id. (quoting Potts v. State, 718 So.

2d 757, 760 (Fla. 1998)). Rather, “[t]he accused must only ‘be made

aware of the dangers and disadvantages of self-representation, so

that the record will establish that ‘he knows what he is doing and

his choice is made with eyes open.’ ” Id. at 167 (quoting Faretta,

422 U.S. at 835). On review, the appellate court “will evaluate ‘the

defendant’s general understanding of his or her rights.’ ” Id. at 168

(quoting Potts, 718 So. 2d at 760).

     In Noetzel’s case, the trial court conducted a lengthy Faretta

inquiry, during which it explained the dangers and disadvantages of

self-representation and the advantages of being represented by

counsel. Noetzel now faults the trial court for not inquiring further

into his mental health status, but the record shows that during the

Faretta inquiry, the trial court continued to question Noetzel until it

was satisfied that neither mental illness nor Noetzel’s not taking his

prescribed medication “at this moment” prevented Noetzel from

understanding the rights being discussed.




                                - 35 -
     Further, there is no indication in the record that Noetzel failed

to understand his rights or that he was not exercising his right to

self-representation with his eyes open. To the contrary, Noetzel

admitted that he understood it was completely inadvisable to

represent himself but explained that he wanted to do so to further

his strategy to quickly plead guilty because he was guilty and to

“streamline” the sentencing phase of the proceeding as much as

possible. 7 Noetzel’s disclosure of a mental illness does not preclude

him from waiving the right to counsel and proceeding pro se. Cf.

Woodbury, 320 So. 3d at 647-48 (“Given that certain people with

bipolar disorder function well and act rationally, we see no logic in




      7. When the trial court questioned Noetzel as to why he
wanted to waive a penalty-phase jury, Noetzel explained his
strategy, in part, as follows:

           Why mess somebody else’s life up? I’ve already said
     I’m guilty. Every investigator that I’ve sat in front of, I’ve
     walked them through step by step how I killed [Eastwood]
     and the reasons that I wanted to kill that officer. Plain
     and simple, walked them step by step. I have not
     wavered from what I’ve done.
           There’s no sense in bringing a jury involved and
     messing up their lives, having to spend money to pay
     people to come in her and uproot their lives when I can
     just sit here with you and we can streamline this and be
     done with it.

                                 - 36 -
creating a per se rule or presumption that all individuals with

bipolar disorder suffer so severely from mental illness that they are

unable to carry out basic trial tasks without assistance.”).

     Because competent, substantial evidence supports the trial

court’s finding that Noetzel’s waiver of the right to counsel was

knowing, voluntary, and intelligent under Faretta, the trial court did

not abuse its discretion in granting Noetzel’s request for self-

representation.

     C. Rule 3.111(d)(3)

     Noetzel also argues that the trial court erred under the

“somewhat higher” competency standard of rule 3.111(d)(3).

Woodbury, 320 So. 3d at 646. We disagree.

     Although the technical skill of a criminal defendant to

represent himself is not part of the Faretta inquiry, “the

government’s interest in ensuring the integrity and efficiency of the

trial at times outweighs the defendant’s interest in acting as his

own lawyer.” Edwards, 554 U.S. at 177 (quoting Martinez v. Court

of Appeal, 528 U.S. 152, 162 (2000)). Thus, the Supreme Court

held in Edwards that “the Constitution permits States to insist

upon representation by counsel for those competent enough to


                                 - 37 -
stand trial under Dusky but who still suffer from severe mental

illness to the point where they are not competent to conduct trial

proceedings by themselves.” Edwards, 554 U.S. at 178.

     Following Edwards, this Court amended Florida Rule of

Criminal Procedure 3.111(d)(3) to “implement the narrow limitation

upon the right to self-representation recognized in Edwards,” but

did so “[w]ithout deciding whether Edwards compels states to

provide additional protection to severely mentally ill defendants.” In

re Amends. to Fla. Rule of Crim. Proc. 3.111, 17 So. 3d 272, 274 (Fla.

2009). Rule 3.111(d)(3) thus authorizes trial courts to force counsel

upon a competent criminal defendant who has waived the right to

counsel and seeks to represent himself at trial in the limited

instance where the defendant “suffer[s] from severe mental illness

to the point where [he] is not competent to conduct trial

proceedings by himself.”

     As an initial matter, the parties disagree as to whether rule

3.111(d)(3) applies to a case like Noetzel’s—where the defendant

pleads guilty rather than proceed to trial but represents himself,

with standby counsel, during the penalty phase. However, we need

not resolve the open question of whether what happened in


                                - 38 -
Noetzel’s case amounts to a defendant “conduct[ing] trial

proceedings by himself,” within the meaning of rule 3.111(d). That

is because, even if the rule applies to Noetzel’s case, our precedent

clearly establishes that the trial court did not abuse its discretion

by not forcing counsel upon Noetzel under the rule.

     In Woodbury, 320 So. 3d at 647-48, after reviewing the record,

we rejected the defendant’s argument that his “purportedly erratic,”

id. at 648, “behavior in court, together with his bipolar diagnosis,

required the trial court to find that [he] suffered from severe mental

illness to the point of being incompetent to conduct the proceedings

by himself,” id. at 647. Under Woodbury, Noetzel’s case is not even

close, as there is no “purportedly erratic” behavior. Indeed, there is

nothing in the record to indicate that Noetzel’s mental illness

manifested in a way that would have precluded him from

conducting trial proceedings by himself within the meaning of rule

3.111(d)(3). To the contrary, the record shows that Noetzel filed

various pro se motions, including a motion to compel a ruling on

his request for self-representation, and addressed them with the

trial court. During the bench penalty-phase proceeding, Noetzel

cross-examined witnesses, objected to one of the State’s exhibits,


                                 - 39 -
introduced his competency evaluation into evidence, and made a

statement to the court that aligned with his previously explained

strategies of pleading guilty because he was guilty and of

streamlining the penalty-phase proceedings as much as possible.

During all of the proceedings, Noetzel’s interactions with the trial

court were appropriate; he had no trouble following what was

happening or carrying out his previously articulated strategies.

Moreover, before proceeding with the bench penalty phase, the trial

court did, in fact, rule that Noetzel was “competent to proceed and

there’s no indication of any sort of mental infirmity or defect that

would prevent [him] from doing so.” (Emphasis added.) Competent,

substantial evidence supports that finding. 8




     8. Noetzel faults the trial court for limiting the competency
evaluation that it ordered in an “abundance of caution” to his
competency to proceed—as opposed to also ordering evaluation of
whether he suffers from severe mental illness to the point he is not
competent to conduct trial proceedings by himself within the
meaning of rule 3.111(d)(3). However, the Florida Statutes and this
Court’s procedural rules governing the appointment of experts to
evaluate competency address mental competence to proceed and
require experts to detail specific findings regarding the defendant’s
mental capacity—findings that were made by the expert in this
case. See § 916.12, Fla. Stat. (2020); Fla R. Crim. P. 3.211-3.212.
These provisions do not require additional findings from appointed
experts regarding the “somewhat higher” “competency standard to

                                 - 40 -
     Accordingly, even assuming that rule 3.111(d)(3) applies, the

trial court did not abuse its discretion by failing to find that Noetzel

suffered from severe mental illness to the point of being

incompetent to conduct the penalty-phase proceedings by himself.

              (2) Noetzel’s Disclosure During the PSI

     In his second issue, Noetzel argues that even if the trial court

did not initially err by granting his request for self-representation, it

erred by continuing to allow him to represent himself at the final

penalty-phase hearing that occurred on March 13, 2020, following

the PSI. More specifically, Noetzel claims that because the trial

court accepted, as nonstatutory mitigation, his self-disclosure

during the PSI that he had been diagnosed with paranoid

schizophrenia at an unspecified point in his past, the trial court

was required to conduct a new Faretta inquiry and revisit the issue

of competency before accepting Noetzel’s rejection of the renewed

offer of counsel. These arguments were not preserved below, and

we hold that Noetzel has failed to establish an abuse of discretion

by the trial court, let alone fundamental error.



conduct trial proceedings without assistance.” Woodbury, 320 So.
3d at 646.

                                 - 41 -
     First, with respect to competency, the self-disclosure pertained

to a diagnosis that occurred at some unspecified point in Noetzel’s

past, but before the trial court’s interactions with Noetzel, before the

expert evaluated Noetzel and found him competent to proceed, and

before the trial court’s competency findings. The trial court’s

subsequent acceptance of mitigation in the form of a past diagnosis

does not change the competency calculus because mitigation

pertains to “factors in the defendant’s background that would

mitigate against imposition of the death penalty,” § 921.141(7)(h),

Fla. Stat. (2020) (emphasis added), whereas competency pertains to

present ability, see Dusky, 362 U.S. at 402. And, again, as

addressed under issue 1, there are no manifestations of mental

illness or other behavior anywhere in the record that give rise to a

bona fide doubt as to Noetzel’s competence—either to stand trial or,

assuming rule 3.111(d)(3) applies, to conduct trial proceedings by

himself. See Dessaure v. State, 55 So. 3d 478, 482-83 (Fla. 2010)

(“Once a defendant has been deemed competent, the presumption

of competence continues throughout all subsequent proceedings. A

subsequent competency hearing is only required ‘if a bona fide

question as to the defendant’s competency has been raised.’ ”)


                                 - 42 -
(citation omitted) (quoting Boyd v. State, 910 So. 2d 167, 187 (Fla.

2005)).

     Second, the trial court’s crediting of Noetzel’s self-disclosure as

mitigation did not mandate a new Faretta inquiry before the trial

court could properly accept Noetzel’s rejection of the renewed offer

of counsel at the beginning of the final penalty-phase hearing. Our

precedent requires that the trial court renew the offer of counsel at

each subsequent crucial stage of the proceeding. See Traylor v.

State, 596 So. 2d 957, 968 (Fla. 1992) (explaining that, under the

Florida Constitution, “the defendant is entitled to decide at each

crucial stage of the proceedings whether he or she requires the

assistance of counsel” and that “the waiver [of counsel] applies only

to the present stage and must be renewed at each subsequent

crucial stage where the defendant is unrepresented”); see also Fla.

R. Crim. P. 3.111(d)(5) (“If a waiver is accepted at any stage of the

proceedings, the offer of assistance of counsel shall be renewed by

the court at each subsequent stage of the proceedings at which the

defendant appears without counsel.”).

     However, absent a substantial change in circumstances that

would cause the trial court to question its original ruling on the


                                 - 43 -
defendant’s request for self-representation, there is no concomitant

requirement to revisit Faretta every time the offer of counsel is

subsequently renewed and rejected. See Woodbury, 320 So. 3d at

647 n.7 (“We do not suggest that all of these [renewed] offers [of

counsel] and Faretta inquiries were legally required. The record

indicates that the trial court conducted so many inquiries to ensure

that the offer of counsel was renewed at all critical stages of the

proceedings. Nothing in the record suggests that any of the

inquiries were prompted by new concerns about [the defendant’s]

behavior or competency.”); see also United States v. Nunez, 137 F.

App’x 214, 215 (11th Cir. 2005) (“If we were to place upon the

district court an obligation to reassess its Faretta hearing decision,

we would do so only on a showing of a substantial change in

circumstances since the initial hearing.”). 9

     In this case, when Noetzel rejected the renewed offer of

counsel at the final penalty-phase hearing, there had been no



      9. To the extent the First District Court of Appeal held to the
contrary in Howard v. State, 147 So. 3d 1040, 1043 (Fla. 1st DCA
2014), when it stated (emphasis ours) that “[f]ailure to renew the
offer of counsel at a critical stage and conduct a Faretta inquiry if
the defendant rejects the renewed offer is per se reversible error,” we
disapprove Howard.

                                 - 44 -
change of circumstances that should have caused the trial court to

question its finding from the January 21, 2020, motion hearing that

Noetzel knowingly, intelligently, and voluntary exercised his right to

self-representation under Faretta. Moreover, even though it would

not have been an abuse of discretion for the trial court to have

accepted Noetzel’s representation that he wanted to continue pro se,

the trial court actually did revisit Faretta, at least in part, before

permitting Noetzel to do so by (1) reminding Noetzel of the “long

litany of questions” it had gone through with him “regarding [his]

decision to represent [himself],” (2) asking Noetzel whether he

recalled those questions and his answers and whether he had any

questions, and (3) inquiring as to whether anyone had “threatened

or forced” Noetzel to get him to reject counsel. Noetzel indicated

that he understood his right to counsel and confirmed that he still

wished to proceed without counsel and that no one had threatened

him in regard to his decision.

     In our view, the trial court did everything right. It certainly did

not fundamentally err.




                                  - 45 -
                            (3) Guilty Plea

     Because we have rejected Noetzel’s argument that the trial

court erred by finding him competent to waive counsel and because

the competency standards for waiving the right to counsel, pleading

guilty, and standing trial are all the same Dusky standard, it follows

that Noetzel was competent to plead guilty immediately after his

counsel waiver. See Godinez, 509 U.S. at 391, 398, 402.

     However, where the defendant’s guilty plea results in a

sentence of death, our mandatory obligation to review whether

sufficient evidence supports the first-degree murder conviction, see

Fla. R. App. P. 9.142(a)(5), requires a review of the guilty plea,

under the following standard:

     “[W]hen a defendant has pled guilty to the charges
     resulting in a penalty of death, this Court’s review shifts
     to the knowing, intelligent, and voluntary nature of that
     plea.” Winkles v. State, 894 So. 2d 842, 847 (Fla. 2005)
     (quoting Lynch v. State, 841 So. 2d 362, 375 (Fla. 2003)).
     Thus, . . . the Court must “scrutinize the plea to ensure
     that the defendant was made aware of the consequences
     of his plea, was apprised of the constitutional rights he
     was waiving, and pled guilty voluntarily.” Id. (quoting
     Ocha [v. State], 826 So. 2d [956,] 965 [(Fla. 2002)]).

Doty v. State, 170 So. 3d 731, 738 (Fla. 2015). In addition, the Doty

Court looked to “[t]he factual basis for the plea” to determine that



                                 - 46 -
there was “competent, substantial evidence to support the

conviction for first-degree murder.” 170 So. 3d at 739.

     Noetzel’s plea satisfies the Doty standard. The trial court

advised Noetzel of the constitutional rights that he would be waiving

by pleading guilty, and Noetzel indicated that he understood. See

Godinez, 509 U.S. at 397 n.7 (“A criminal defendant waives three

constitutional rights when he pleads guilty: the privilege against

self-incrimination, the right to a jury trial, and the right to confront

one’s accusers.”) (citing Boykin v. Alabama, 395 U.S. 238, 243

(1969)). The trial court also reviewed the two possible sentences

that could result from a guilty plea, namely life in prison without

the possibility of parole or death, and Noetzel confirmed that he

understood. Additionally, the trial court inquired into the

voluntariness of Noetzel’s plea, and Noetzel stated that no one had

promised him anything or threatened him in exchange for the plea.

To the contrary, Noetzel said that he was pleading guilty “[b]ecause

I am guilty.” Finally, the factual basis the State provided for the

plea, to which Noetzel stated he had no objection, is competent,

substantial evidence to support Noetzel’s conviction for first-degree

murder. See Doty, 170 So. 3d at 739.


                                 - 47 -
                            CONCLUSION

     For the foregoing reasons, we affirm Noetzel’s first-degree

murder conviction and sentence of death.

     It is so ordered.

CANADY, C.J., and POLSTON, LAWSON, MUÑIZ, COURIEL, and
GROSSHANS, JJ., concur.
LABARGA, J., concurs in result with an opinion.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

LABARGA, J., concurring in result.

     For the reasons expressed in my dissenting opinion in

Lawrence v. State, 308 So. 3d 544 (Fla. 2020) (receding from

proportionality review requirement in death penalty direct appeal

cases), I can only concur in the result.

An Appeal from the Circuit Court in and for Lafayette County,
    David W. Fina, Judge – Case No. 342019CF000055CFAXMX

Baya Harrison, III, Monticello, Florida,

     for Appellant

Ashley Moody, Attorney General, Jason W. Rodriguez and Michael
T. Kennett, Assistant Attorneys General, Tallahassee, Florida,

     for Appellee




                                - 48 -